DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US pg. Pub. No. (2017/0045892) referred to hereinafter as Wang.
As per claim 1, Wang teaches a method, comprising: receiving, by a first receiver communicatively coupled with a first remote control device, a first control signal from the first remote control device  (see at least abstract, summary, Para. 20-42); receiving, by a second receiver communicatively coupled with a second remote control device  (see at least abstract, summary, Para. 20-42), a second control signal from the second remote control device  (see at least abstract, summary, Para. 20-42); and selecting one of the first control signal of the first remote control device and the second control signal of the second remote control device for controlling a movable object  (see at least abstract, summary, Para. 20-42).



As per claim 3, Wang teaches a method of claim 1, wherein the first receiver and the second receiver are connected with the first remote control device and the second remote control device, respectively, through a physical connection, the physical connection comprising a controller area network ("CAN") bus  (see at least abstract, summary, Para. 20-42).

As per claim 4, Wang teaches a method of claim 1, wherein selecting one of the first control signal of the first remote control device and the second control signal of the second remote control device for controlling the movable object comprises: selecting the first control signal of the first remote control device to control the movable object based on a determination that a connection with the first remote control device is normal  (see at least abstract, summary, Para. 20-42).

As per claim 5, Wang teaches a method of claim 4, further comprising: selecting the second control signal to control the movable object based on a determination that the 

As per claim 6, Wang teaches a method of claim 1, further comprising: activating an out-of-control mode for the movable object based on a determination that a connection with the first remote control device is abnormal, and a connection with the second remote control device is abnormal  (see at least abstract, summary, Para. 20-42).

As per claim 7, Wang teaches a method of claim 1, wherein when there are multiple second remote control devices, the method further comprises: based on a determination that a connection with the first remote control device is abnormal, selecting, based on a predetermined rule, the second control signal from one of the multiple second remote control devices with which connections are normal for controlling the movable object  (see at least abstract, summary, Para. 20-42).

As per claim 8, Wang teaches a method of claim 7, wherein the predetermined rule comprises at least one of: selection based on an order from a highest priority to a lowest priority, selection based on an identification number, or random selection  (see at least abstract, summary, Para. 20-42).

As per claim 9, Wang teaches a method of claim 4, wherein when there are multiple second remote control devices, the method further comprises: activating an out-of-control mode for the movable object based on a determination that the connection with the first 

As per claim 10, Wang teaches a method of claim 5, further comprising: selecting the first control signal from the first remote control device to control the movable object based on a determination that the connection with the first remote control device has been restored, and that automatic switching to the first remote control device is allowed  (see at least abstract, summary, Para. 20-42).

As per claim 11, Wang teaches a method of claim 5, further comprising: maintaining control of the movable object based on the second control signal from the second remote control device, based on a determination that the connection with the first remote control device has been restored, and that automatic switching to the first remote control device is not allowed  (see at least abstract, summary, Para. 20-42); and selecting the first control signal from the first remote control device to control the movable object in response to receiving a message requesting to switch control from the first remote control device  (see at least abstract, summary, Para. 20-42).

As per claim 12, Wang teaches a method of claim 5, further comprising: selecting the first control signal from the first remote control device to control the movable object based on a determination that the connection with the first remote control device is normal in response to receiving a message requesting to release control from the second remote control device  (see at least abstract, summary, Para. 20-42); or disallowing the second 

As per claim 13, Wang teaches a method of claim 6, wherein the out-of-control mode comprises at least one of an out-of-control return, suspension, or descending at a predetermined speed  (see at least abstract, summary, Para. 20-42).

As per claim 14, Wang teaches a method of claim 5, wherein an abnormal connection with at least one of the first remote control device or the second remote control device comprises at least one of: a wireless connection between one of the first receiver and the second receiver and a corresponding one of the first remote control device and the second remote control device is lost, and connection information received by a flight controller from one of the first receiver and the second receiver indicates that a connection with a corresponding one of the first remote control device and the second remote control device is abnormal, one of the first remote control device and the second remote control device malfunctions  (see at least abstract, summary, Para. 20-42), and the connection information received by the flight controller from one of the first receiver and the second receiver indicates that a connection with a corresponding one of the first remote control device and the second remote control device is abnormal  (see at least abstract, summary, Para. 20-42), or a physical connection between one of the first receiver and the second receiver and the flight control device is lost, the flight control device cannot receive the connection information from the one of the first receiver and 

As per claim 15, Wang teaches a method of claim 4, further comprising: selecting the second control signal of the second remote control device to control the movable object when receiving, from the second remote control device, a message requesting to take over control of the movable device  (see at least abstract, summary, Para. 20-42).

As per claim 16, Wang teaches a method of claim 15, further comprising: when the second remote control device requests to release control of the movable object, selecting the first control signal of the first remote control device to control the movable object and when the connection with the first remote control device is normal  (see at least abstract, summary, Para. 20-42); or disallowing the second remote control device to release the control when the connection with the first remote control device is abnormal  (see at least abstract, summary, Para. 20-42).

As per claim 17, Wang teaches a method of claim 16, wherein an abnormal connection with at least one of the first remote control device or the second remote control device comprises at least one of: a wireless connection between one of the first receiver and the second receiver and a corresponding one of the first remote control device and the second remote control device is lost, and connection information received 

As per claim 18, Wang teaches a method of claim 1, wherein the movable object comprises at least one of: an unmanned aerial vehicle, an unmanned boat, an unmanned ground vehicle, or a robot (see at least abstract, summary, Para. 20-42).
As per claims 19-20, the limitations of claims 19-20 are similar to the limitations of claims 1-18, therefore they are rejected based on the same rationale.
Conclusion


Please refer to from 892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.